Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 21, 2017

The Court of Appeals hereby passes the following order:

A18A0789. CHRISTOPHER BURNS et al. v. GA/ATL PROPERTY MGNT,
    LLC.

       This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, the defendants, Christopher and Diane Burns, appealed to state
court. On July 21, 2017, the state court entered a writ of possession in favor of
GA/ATL Property Mgnt, LLC. On August 21, 2017, the defendants filed a notice of
appeal to this Court. We, however, lack jurisdiction for two reasons.
       First, “appeals from decisions of the state courts reviewing decisions of
magistrate courts by de novo proceedings” must come by application for discretionary
appeal. OCGA § 5-6-35 (a) (11); see also Strachan v. Meritor Mtg. Corp. East, 216
Ga. App. 82, 82 (453 SE2d 119) (1995). The defendants’ failure to comply with the
discretionary appeal procedure deprives us of jurisdiction over this appeal.
      Second, this appeal is untimely. Pursuant to OCGA § 44-7-56, an appeal from
any dispossessory judgment must be filed within 7 days of the date the judgment was
entered. See Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App.
334, 335-336 (715 SE2d 752) (2011). Here, the defendants’ notice of appeal was filed
31 days after entry of the state court’s order. For these reasons, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/21/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.